UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

January 29, 2019
Perry A. Zirkel, Ph.D., J.D.
University Professor of Education and Law
Lehigh University Perry A. Zirkel, Ph.D., J.D.
Department of Education and Human Services
111 Research Drive
Bethlehem, Pennsylvania 18015-4793
Dear Dr. Zirkel:
This letter is in response to your electronic mail (email) addressed to Lisa Pagano of the Office
of Special Education Programs (OSEP), U.S. Department of Education (Department). In that
email, you asked a series of questions regarding the implementation of response to intervention
(RTI) and multi-tiered systems of support (MTSS). Each of your questions is answered below.
We apologize for the delay in providing this response.
We note that section 607(d) of the Individuals with Disabilities Education Act (IDEA) prohibits
the Secretary from issuing policy letters or other statements that establish a rule that is required
for compliance with, and eligibility under, IDEA without following the rulemaking requirements
of section 553 of the Administrative Procedure Act. Therefore, based on the requirements of
IDEA section 607(e), this response is provided as informal guidance and is not legally binding.
This response represents an interpretation by the Department of the requirements of IDEA in the
context of the specific facts presented, and does not establish a policy or rule that would apply in
all circumstances.
Question 1: Is there a difference between RTI and MTSS under IDEA?
Answer: IDEA does not define RTI or MTSS. RTI is only mentioned in IDEA when
determining eligibility for specific learning disability. 20 U.S.C. § 1414(b)(6)(B) and 34 C.F.R. §
300.307(a)(2).
Question 2: Is it permissible for a school district to provide special education services (e.g.,
resource room instruction in reading via multisensory approach) under Tier 2 or 3 prior to an
evaluation for IDEA eligibility? If so, what are the legal and related funding limitations?
Answer: Under IDEA Part B, special education and related services are provided to an eligible
child with a disability as an element of a free appropriate public education (FAPE) in conformity
with the child’s individualized education program (IEP). 20 U.S.C. § 1401(9) and 34 C.F.R. §
300.17. The provision of special education and related services occurs only after a child is
evaluated in accordance with 34 C.F.R §§ 300.304–300.311 as having a disability, as defined in
34 C.F.R § 300.8 and, who by reason thereof, needs special education and related services. 20
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

Page 2 - Mr. Perry Zirkel
U.S.C. §§ 1414(a)(1)(A) and (b)(4), and 34 C.F.R. §§ 300.301(a) and 300.306. In addition,
special education services cannot be provided without parental consent after completing an
evaluation and eligibility determination. 20 U.S.C. §§ 1414(a)(1)(A), (a)(1)(D)(i)(II), and (b)(4),
and 34 C.F.R. §§ 300.300(b), 300.301(a), and 300.306. Therefore, IDEA Part B funds cannot be
used to provide special education and related services during the secondary or tertiary level of an
RTI framework to a child who has not been evaluated and found to be a child with a disability
and eligible under IDEA, and whose parents have not provided parental consent for the initial
provision of services.
Question 3: Is an RTI approach applicable to special education students (i.e., after rather than
before an eligibility evaluation) as a framework for implementing least restrictive environment
and/or FAPE under IDEA?
Answer: As discussed in response to Question 2, FAPE includes the provision of special
education and related services provided in conformity with an IEP. While there is nothing in
IDEA that prohibits children with disabilities who are receiving special education and related
services under IDEA from receiving instruction using RTI strategies, all special education and
related services must continue to be provided consistent with each child’s IEP.
If you have any further questions, please do not hesitate to contact Ms. Pagano at 202-245-7413
or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Laurie VanderPloeg
Director
Office of Special Education Programs

